Mr. Justice Robb,
dissenting:
The engine employed upon the occasion in question was of the “road type.” This kind of an engine has a square tank on the tender, which renders it impossible for the engineer to see a brakeman in the position which this plaintiff occupied at the time of making the coupling in question. A yard engine, on the contrary, has a sloping tank on the tender, which does not obstruct the engineer’s view. At the rear of the tender of this road engine was a footboard, upon which it was necessary for the plaintiff to stand to push over into proper position the 300 pound drawhead, “and there was no other way of pushing the drawhead over except with his foot.” When plaintiff got upon the footboard to make the coupling, the engine was 8 or 10 feet from the ear to be coupled, and then was going about 4 miles an hour. The conductor was standing directly behind the plaintiff, “possibly 6 or 8 feet away, and he was in a position to see everything that was going on and to pass signals; plaintiff relied on him to give signals in this ease, as they always did when two of them worked together; plaintiff was standing on the step which runs across the back of the engine; by 'engine’ he means the tender, the step that runs across the back of the tender, on the right side, engineer’s side, and was in plain view of conductor Laycock, but was not in view of the engineer, Harrington, until he leaned back when he was shoving the coupling over, when his head and shoulders would extend and the engineer could see him; when a man is between the cars we always rely on the man on the ground to give the signals to slow up, and 'according to the rapidity of the movement of his hand the engineer understands whether he is to slack his speed or to stop;’ plaintiff was not in a position to give a signal to the engineer — as to whether or not it was ready for a coupling to be made because he was adjusting the draw-head.”
Under cross-examination plaintiff said: “I had the knuckles open and was shoving this drawhead and getting it in position. I really did not realize the proximity of the cars at the time-*206I thought I would have ample time, and in case I did hot, I thought Mr. Laycoek, who was standing behind me, was in a position to give these signals and would check this engineer up in time to give me a chance to get in place. That was his business, and what he is there for. He was standing behind me and supposed to watch these movements of men in between the cars, or if the brakeman was behind me, he would be supposed to do the same thing. I cannot go in there, with my hands and feet occupied, and give these signals at the same time. * * * Plaintiff gave the engineer no signals at all to come back, it was not his duty to do so.”
' The learned -trial justice denied the defendant’s motion for a directed verdict. A jury of twelve presumably reasonable men accepted the very consistent and uncontradicted evidence for the plaintiff, and awarded him damages in the sum of $10,-000. Two judges, constituting a majority of this court, now say that this evidence so clearly'falls short of proving negligence that reasonable men ought not to differ about it and, therefore, arbitrarily deprive this plaintiff of his constitutional right to a trial by jury.
In my view, the case is squarely ruled by the decision of the Supreme Court of the United States in Illinois C. R. Co. v. Skaggs (1916) 240 U. S. 66, 60 L. ed. 528, 36 Sup. Ct. Rep. 249. There Mr. Justice Hughes said: “The very purpose of having two brakemen was not to put upon either the entire responsibility. Working together under the exigencies of such operations, particularly when conducted in the nighttime, it was manifestly contemplated that the one brakeman would supplement the other, and not be compelled at the peril of his rights personally to examine what the other did or the basis of the reports the other gave.” In fact, as I view the evidence, the negligence of the fellow servant is more apparent here than there. The engineer could not see plaintiff as he was in the act of pushing over the drawhead, nor could plaintiff see the engineer. The conductor, whose duty it was to regulate the speed of the engine and stop it entirely if the exigencies of the situation demanded, failed in his duty and this accident re-*207suited. It was for tbe jury to say whether the position occupied by plaintiff when the cars came together was such that a skilled observer like a conductor should have known that injury to the plaintiff might result. Anyone who has observed the coupling of either freight or passenger cars knows under what perfect control is the engine and how quickly it responds to the engineer’s will. Had the conductor in the present case performed his duty, it is inconceivable that this accident could have occurred. Any speed that permitted the coming together of these cars when the plaintiff was in a position of apparent danger was a reckless speed, but it is apparent to me from a reading of the record that the jury were not misled upon this issue. The whole evidence was directed to a demonstration of the failure of the conductor to perform his duty.
Believing that a grave injustice is being done this appellee, I dissent from the judgment of the court.
A writ of error from the Supreme Court of the United States was granted by this court May 27, 1916.